DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
While claims 1-7 have been canceled, they should continue to be listed within the claim set.  Appropriate corrected is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biological information acquiring unit in claims 9 and 16.  This unit may be sensors such as an imaging device, a sound collecting device, or a temperature imaging device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al. (U.S. Pub. No. 2014/0088840 A1; cited in the IDS filed 13 December 2019; hereinafter known as “Baumgarten”).
Regarding claim 8, Baumgarten discloses an emotion improving method for improving an uncomfortable emotion of a user 24 of a working machine 1 (Abstract; [0036]; [0038]), comprising: acquiring a biological information of the user ([0014]-[0016]; [0029]), determining whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired ([0009]; [0016]; [0029]; [0044]), and controlling the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0007]-[0012]; [0019]; [0047]-[0053]).
Regarding claim 9, Baumgarten discloses an emotion improving apparatus for improving an uncomfortable emotion of a user 24 of a working machine 1 (Abstract; [0036]; [0038]), comprising: a biological information acquiring unit configured to acquire a biological information of the user ([0014]-[0016]; [0029]), an electronic control unit 23 having a microprocessor and a memory ([0038]-[0044]), wherein the microprocessor is configured to perform: determining whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0009]; [0016]; [0029]; [0044]), and controlling the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0007]-[0012]; [0019]; [0047]-[0053]).
Regarding claim 10, Baumgarten discloses that the microprocessor is configured to perform the determining including estimating an emotion of the user based on the biological information acquired by the biological information acquiring unit, determining a level of the uncomfortable emotion of the user based on the emotion estimated, and determining that the predetermined uncomfortable emotion occurs when the determined level reaches a predetermined value ([0044]-[0045]).
Regarding claim 13, Baumgarten discloses that the biological information acquiring unit has at least one of an imaging device, a sound collecting device, and a temperature imaging device installed on the working machine ([0026]; [0029]).
Regarding claim 16, Baumgarten discloses an emotion improving apparatus for improving an uncomfortable emotion of a user 24 of a working machine 1 (Abstract; [0036]; [0038]), comprising: a biological information acquiring unit configured to acquire a biological information of the user ([0014]-[0016]; [0029]), an electronic control unit 23 having a microprocessor and a memory ([0038]-[0044]), wherein the microprocessor is configured to function as: an uncomfortable emotion determining unit configured to determine whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0009]; [0016]; [0029]; [0044]), and a working machine controlling unit configured to control the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0007]-[0012]; [0019]; [0047]-[0053]).
Regarding claim 17, Baumgarten discloses that the uncomfortable emotion determining unit has an emotion estimating unit configured to estimate an emotion of the user based on the biological information acquired by the biological information acquiring unit, and is configured to determine a level of the uncomfortable emotion of the user based on the emotion estimated by the emotion estimating unit, and configured to determine that the predetermined uncomfortable emotion occurs when the determined level reaches a predetermined value ([0044]-[0045]).
Regarding claim 20, Baumgarten discloses that the biological information acquiring unit has at least one of an imaging device, a sound collecting device, and a temperature imaging device installed on the working machine ([0026]; [0029]).

Claims 9, 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (U.S. Pub. No. 2010/0134302 A1; cited in the IDS filed 13 December 2019; hereinafter known as “Ahn”).
Regarding claim 9, Ahn discloses an emotion improving apparatus for improving an uncomfortable emotion of a user of a working machine (Abstract; the broadest reasonable interpretation of “working machine” includes vehicles such as cars), comprising: a biological information acquiring unit 100 configured to acquire a biological information of the user ([0019]), an electronic control unit 200/300/400 having a microprocessor and a memory ([0018]), wherein the microprocessor is configured to perform: determining whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0028]), and controlling the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0025]; [0043]).
Regarding claims 11 and 12, Ahn discloses that the memory is configured to perform storing multiple operations, which are candidates of the predetermined operation, with priorities, and the microprocessor is configured to perform selecting an operation with high priority from among the multiple operations stored in the memory, and the controlling includes controlling the working machine to perform the operation selected when it is determined that the predetermined uncomfortable emotion occurs, wherein the microprocessor is configured to perform measuring a degree of improvement of the uncomfortable emotion of the user when the working machine performs the operation selected, and the selecting includes lowering a priority of the operation selected and selecting another operation, when it is determined that the degree of improvement of the uncomfortable emotion measured is less than a predetermined value ([0036]-[0038]; [0061]-[0063]).
Regarding claim 16, Ahn discloses an emotion improving apparatus for improving an uncomfortable emotion of a user of a working machine (Abstract; the broadest reasonable interpretation of “working machine” includes vehicles such as cars), comprising: a biological information acquiring unit 100 configured to acquire a biological information of the user ([0019]), an electronic control unit 200/300/400 having a microprocessor and a memory ([0018]), wherein the microprocessor is configured to function as: an uncomfortable emotion determining unit configured to determine whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0028]), and a working machine controlling unit configured to control the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0025]; [0043]).
Regarding claims 18 and 19, Ahn discloses that the memory is configured to function as an operation storing unit configured to store multiple operations, which are candidates of the predetermined operation, with priorities, and the microprocessor is configured to function as an operation selecting unit configured to select an operation with high priority from among the multiple operations stored in the operation storing unit, and the working machine controlling unit is configured to control the working machine to perform the operation selected by the operation selecting unit when it is determined by the uncomfortable emotion determining unit that the predetermined uncomfortable emotion occurs, wherein the microprocessor is configured to function as an effect measuring unit configured to measure a degree of improvement of the uncomfortable emotion of the user when the working machine performs the operation selected by the operation selecting unit, and the operation selecting unit is configured to lower a priority of the operation selected by the operation selecting unit and configured to select another operation, when it is determined that the degree of improvement of the uncomfortable emotion measured by the effect measuring unit is less than a predetermined value ([0036]-[0038]; [0061]-[0063]).

Claims 9, 15, 16, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erickson et al. (U.S. Pub. No. 2017/0174343 A1; hereinafter known as “Erickson”).
Regarding claim 9, Erickson discloses an emotion improving apparatus for improving an uncomfortable emotion of a user of a working machine 200 (Abstract; [0026]), comprising: a biological information acquiring unit 100 configured to acquire a biological information of the user ([0017]; [0028]; [0065]), an electronic control unit 210 having a microprocessor and a memory ([0028]-[0029]), wherein the microprocessor is configured to perform: determining whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0017]; [0037]; [0039]), and controlling the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined that the predetermined uncomfortable emotion occurs ([0003]; [0017]; [0037]).
Regarding claim 15, Erickson discloses that the working machine comprises a moving working machine configured to perform a predetermined work while autonomously traveling in a working area ([0003]; [0026]-[0028]), the biological information acquiring unit is configured to acquire the biological information of multiple users ([0003]; [0020]-[0021]; [0039]), the microprocessor is configured to perform the determining including determining whether the predetermined uncomfortable emotion occurs to the multiple users based on the biological information of the multiple users acquired by the biological information acquiring unit, and the controlling including controlling the working machine to travel around the multiple users when it is determined that the predetermined uncomfortable emotion occurs ([0049]-[0052]; [0062]; e.g., the drone can avoid the users if they are too groggy/drunk when it delivers alcohol, or if they should not have a beverage due to age/medical condition/medicinal usage/etc.).
Regarding claim 16, Erickson discloses an emotion improving apparatus for improving an uncomfortable emotion of a user of a working machine 200 (Abstract; [0026]), comprising: a biological information acquiring unit 100 configured to acquire a biological information of the user ([0017]; [0028]; [0065]), an electronic control unit 210 having a microprocessor and a memory ([0028]-[0029]), wherein the microprocessor is configured to function as: an uncomfortable emotion determining unit configured to determine whether a predetermined uncomfortable emotion occurs to the user based on the biological information acquired by the biological information acquiring unit ([0017]; [0037]; [0039]), and a working machine controlling unit configured to control the working machine to perform a predetermined operation for improving the uncomfortable emotion to the user when it is determined by uncomfortable emotion determining unit that the predetermined uncomfortable emotion occurs ([0003]; [0017]; [0037]).
Regarding claim 22, Erickson discloses that the working machine comprises a moving working machine configured to perform a predetermined work while autonomously traveling in a working area ([0003]; [0026]-[0028]), the biological information acquiring unit is configured to acquire the biological information of multiple users ([0003]; [0020]-[0021]; [0039]), the uncomfortable emotion determining unit is configured to determine whether the predetermined uncomfortable emotion occurs to the multiple users based on the biological information of the multiple users acquired by the biological information acquiring unit, and the working machine controlling unit is configured to control the working machine to travel around the multiple users when it is determined by uncomfortable emotion determining unit that the predetermined uncomfortable emotion occurs ([0049]-[0052]; [0062]; e.g., the drone can avoid the users if they are too groggy/drunk when it delivers alcohol, or if they should not have a beverage due to age/medical condition/medicinal usage/etc.).

Allowable Subject Matter
Claims 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such an apparatus for improving an uncomfortable emotion of a user of a working machine by acquiring biological information of the user, determining if the uncomfortable emotion has occurred based on the biological information, and controlling the working machine to improve the uncomfortable emotion, wherein the machine is either an autonomous/self-driving lawn mower or a sprinkler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791